 1   Peter Jazayeri (SBN 199626)
     JAZ, A PROFESSIONAL LEGAL CORPORATION
 2   peter@jaz-law.com
     1100 Glendon Avenue, Suite 1500
 3   Los Angeles, CA 90025
     Telephone:     310.853.2529
 4   Facsimile:      310.388.0664

 5   Attorneys for CREDITOR ADITYA SHARMA
     AND ANSHU SHARMA
 6

 7

 8
                                 UNITED STATES BANKRUPTCY COURT
 9
                NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
10
     In re:                                         Case No. 3:20-bk-30383 (DM)
11
     CROSSCODE, INC.,                               Chapter: 11
12
                                    Debtor.         EVIDENTIARY OBJECTION AND REQUEST
13                                                  TO STRIKE:
14                                                  1. DEBTOR’S REPLY IN SUPPORT OF
                                                       APPLICATION PURSUANT TO 11 U.S.C.
15                                                     SECTION 327(A), ET AL. FOR AUTHORITY
                                                       TO RETAIN AND EMPLOY STOEL RIVES
16                                                     LLP AS ATTORNEYS FOR DEBTOR [DKT.
                                                       82]; AND
17                                                  2. SUPPLEMENTAL DECLARATION OF
                                                       ANDREW MORTON IN SUPPORT OF
18                                                     DEBTOR’S APPLICATION PURSUANT TO
                                                       11 U.S.C. SECTION 327(A), ET AL. FOR
19                                                     AUTHORITY TO RETAIN AND EMPLOY
                                                       STOEL RIVES LLP AS ATTORNEYS FOR
20                                                     DEBTOR [DKT. 83]
21                                                  Hearing Date: June 18, 2020
                                                    Time:         9:30 a.m. (Pacific Time)
22                                                  Place:        United States Bankruptcy Court
                                                                  Courtroom 17, 16th Floor
23                                                                San Francisco, CA 94102
24

25             Creditor Aditya Sharma (“Sharma”) hereby submits his evidentiary objection and request to
26   strike the Debtor’s Reply in Support of Application Pursuant to 11 U.S.C. Section 327(A), et al. for
27   Authority to Retain and Employ Stoel Rives LLP as Attorneys for Debtor [Dkt. 82] (the “Reply”)
28   and Supplemental Declaration of Andrew Morton in Support of Debtor’s Application Pursuant to 11

 Case: 20-30383
    ADITYA       Doc#EVIDENTIARY
            SHARMA’S  86 Filed: 06/16/20
                                 OBJECTIONEntered: 06/16/20
                                           AND REQUEST      18:08:26
                                                         TO STRIKE    Page 1REPLY
                                                                   DEBTOR’S  of 4 AND
              SUPPLEMENTAL DECLARATION IN SUPPORT OF APPLICATION TO RETAIN ATTORNEYS
 1   U.S.C. Section 327(A), et al. for Authority to Retain and Employ Stoel Rives LLP as Attorneys for

 2   Debtor [Dkt. 83] (“Morton Supplemental Declaration”). The objection and request to strike the

 3   Reply is brought pursuant to Local Bankruptcy Rules 9011-1, 9014-1(c)(3) and Federal Rules of

 4   Bankruptcy Procedure Rule 9017.

 5   I.     THE REPLY AND THE MORTON SUPPLEMENTAL DECLARATION VIOLATE

 6          LOCAL BANKRUPTCY RULE 9014-1(C)(3) AS THEY ARE LATE

 7          Sharma objects pursuant to Local Bankruptcy Rule 9014-1(c)(3), in that the Reply and the

 8   Supplemental Morton Declaration are untimely. As the hearing is noticed for June 18, 2020, the

 9   Debtor was required to file its Reply and any supporting evidence by June 11, 2020 under Local

10   Bankruptcy Rule 9014-1(c)(3). The Reply and Supplemental Morton Declaration were filed on June

11   15, 2020, three days late.

12           Pursuant to Local Bankruptcy Rule 9011-1, the Court is entitled to sanction the Debtor for

13   failure to comply Local Bankruptcy Rule 9014-1(c)(3). The appropriate sanction is to strike the

14   Reply and its supporting declaration from the record.

15   II.    EVIDENTIARY OBJECTIONS TO MORTON SUPPLEMENTAL DECLARATION

16          A.      Objection to Paragraph 6, page 3:1-2

17          Sharma objects to Paragraph 6, page 3:1-2 of the Morton Supplemental Declaration which

18   states “The Debtor (a) authorized the firm to apply its retainer to such amounts and (b) agreed to

19   supplement its retainer with an additional $62,897.00,” on the grounds that it is hearsay pursuant to

20   Federal Rules of Evidence (“FRE”) 801(c), 802.          The statement as to the Debtor’s purported

21   authorization and agreement is an out of court statement provided to prove the truth of the matter

22   asserted and is not subject to a hearsay exclusion. Therefore, it is inadmissible.

23          B.      Objection to Paragraph 7, page 3:9-10

24          Sharma objects to Paragraph 7, page 3:9-10 of the Morton Supplemental Declaration which

25   states “The Debtor (a) authorized the Firm to apply its retainer to such amounts and (b) agreed to

26   supplement its retainer with an additional $50,000,” on the grounds that it is hearsay pursuant to

27   FRE 801(c), 802. The statement as to the Debtor’s purported authorization and agreement is an out

28
                                           1
 Case: 20-30383
    ADITYA       Doc#EVIDENTIARY
            SHARMA’S  86 Filed: 06/16/20
                                 OBJECTIONEntered: 06/16/20
                                           AND REQUEST      18:08:26
                                                         TO STRIKE    Page 2REPLY
                                                                   DEBTOR’S  of 4 AND
           SUPPLEMENTAL DECLARATION IN SUPPORT OF APPLICATION TO RETAIN ATTORNEYS
 1   of court statement provided to prove the truth of the matter asserted and is not subject to a hearsay

 2   exclusion. Therefore, it is inadmissible.

 3          C.      Objection to Paragraph 8, page 3:13-15

 4          Sharma objects to Paragraph 8, page 3:13-15 of the Morton Supplemental Declaration which

 5   states “The Debtor (a) authorized the Firm to apply its retainer to such amounts and (b) agreed to

 6   supplement its retainer with an additional $80,000,” on the grounds that it is hearsay pursuant to

 7   FRE 801(c), 802. The statement regarding the Debtor’s purported authorization and agreement is an

 8   out of court statement provided to prove the truth of the matter asserted and is not subject to a

 9   hearsay exclusion. Therefore, it is inadmissible.

10          D.      Objection to Paragraph 9, lines 16-19

11          Sharma objects to Paragraph 9, lines 16-19 which states “On May 1, 2020, the (a) the Debtor

12   (i) transferred to the Firm an additional advance payment retainer of $25,000 and (ii) authorized the

13   Firm to apply up to the full amount of its remaining retainers to unpaid fees for services rendered

14   prior to the filing of the Petition.” The statement that the Debtor purportedly authorized the Firm to

15   apply payments is an out-of-court statement provided to prove the truth of the matter asserted and is

16   not subject to a hearsay exclusion. It is therefore not admissible pursuant to FRE 801(c) and 802.

17          In addition, the statement that the money sent was an “advance payment retainer” is

18   misleading and prejudicial in that it mischaracterizes the evidence and violates FRE 403. The

19   engagement letter attached as Exhibit A to the Morton Supplemental Declaration states on page 4 of

20   that document that the Debtor is providing $25,000 in funds to “be deposited in our client trust

21   account.” As the money was placed in a client trust account, it is the Debtor’s money. Because the

22   money belonged to the Debtor, it cannot be classified as an “advance payment retainer” and is a

23   security retainer. See In re Pannebaker Custom Cabinet Corp., 198 B.R. 453,459-60 (Bankr. M.D.

24   Penn. 1996) (“As a general rule is a retainer constitutes funds held in trust for the benefit of a debtor,

25   i.e. a security retainer.    [internal citations omitted].     To the extent a professional seeks a

26   determination that a retainer is a classic flat fee retainer or an advance payment retainer, the burden

27   rests with the professional to so establish.”)

28
                                           2
 Case: 20-30383
    ADITYA       Doc#EVIDENTIARY
            SHARMA’S  86 Filed: 06/16/20
                                 OBJECTIONEntered: 06/16/20
                                           AND REQUEST      18:08:26
                                                         TO STRIKE    Page 3REPLY
                                                                   DEBTOR’S  of 4 AND
          SUPPLEMENTAL DECLARATION IN SUPPORT OF APPLICATION TO RETAIN ATTORNEYS
 1           Furthermore, the statement that it is an advance payment retainer is also improper opinion

 2   testimony in violation of FRE 701. “The opinion or inference of a witness must be rationally based

 3   on the witness’ perception, meaning only that it must be one which a person could normally form

 4   from observed facts.” Gorby v. Schneider Tank Lines, Inc., 741 F.2d 1015, 1021 (7th Cir. 1984). The

 5   ultimate conclusion as to whether the money sent was “an advance payment retainer” is

 6   inadmissible legal opinion and is not helpful to the Court from the declarant, who lacks personal

 7   knowledge of the Debtor’s intent and is biased in that he is defending his business’s receipt of a

 8   potential preference. See Torres v. County of Oakland, 758 F.2d 147, 150-51 (6th Cir. 1987)

 9   (explaining how and why testimony that contains a legal conclusion should be excluded).

10           E.     Objection to Paragraph 10, line 22-24

11           Sharma objects to Paragraph 10, line 22-24 which states “On May 5, 2020, the Firm

12   …retained $2,209.50 of the $25,000 advance payment retainer still unearned as of the filing of the

13   Petition.” The statement that the $25,000 was an “advance payment retainer” is subject to the same

14   objections set forth above, as it is misleading and prejudicial under FRE 403, and it is also improper

15   opinion testimony in violation of FRE 701.

16   III.    CONCLUSION

17           WHEREFORE, Sharma requests that the Court:

18           (1)    strike the Reply and Morton Supplemental Declaration as untimely pursuant to Local

19                  Bankruptcy Rules 9011-1 and 9014-1(c)(3).

20           (2)    sustain its evidentiary objections to the Morton Supplemental Declaration paragraph

21                  6, page 3:1-2, paragraph 7, page 3:9-10, paragraph 8, page 3:13-15, paragraph 9:16-

22                  19, and paragraph 10, line 22-24.

23   DATED: June 16, 2020                    JAZ, A PROFESSIONAL LEGAL CORPORATION
24

25                                           By: /s/ Peter F. Jazayeri
                                                  Peter F. Jazayeri
26                                           Attorneys for ADITYA SHARMA
                                             AND DR. ANSHU SHARMA
27

28
                                           3
 Case: 20-30383
    ADITYA       Doc#EVIDENTIARY
            SHARMA’S  86 Filed: 06/16/20
                                 OBJECTIONEntered: 06/16/20
                                           AND REQUEST      18:08:26
                                                         TO STRIKE    Page 4REPLY
                                                                   DEBTOR’S  of 4 AND
            SUPPLEMENTAL DECLARATION IN SUPPORT OF APPLICATION TO RETAIN ATTORNEYS
